Citation Nr: 0812308	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to June 
1945.  He died in April 2006.  The appellant is the veteran's 
surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.

In December 2007, the appellant filed a motion to advance her 
appeal on the docket.  In March 2008, the Board granted this 
motion.


FINDINGS OF FACT

1.  The veteran died in April 2006; a certificate of death 
provides that the immediate cause of death was recurrent 
right-sided cerebrovascular accident (CVA), due to (or as a 
consequence of) severe bilateral carotid artery stenosis, due 
to (or as a consequence of) coronary artery disease (CAD), 
due to (or as a consequence of) dementia.  

2.  At the time of the veteran's death, service connection 
had been established for dysthymic disorder, evaluated as 100 
percent disabling; gunshot wound (GSW) of left chest, muscle 
group (MG) II, evaluated as 20 percent disabling; through and 
through GSW of left chest with fractured fourth and sixth 
ribs, evaluated as 20 percent disabling; and GSW MG XX left 
lumbar region, evaluated as 20 percent disabling.  The 
combined evaluation was 100 percent, effective April 1998.

3.  The competent medical evidence does not show that a 
service-connected disability caused or substantially or 
materially contributed to the veteran's death.

4.  The veteran was not evaluated as totally disabled due to 
service-connected disabilities for ten continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in 
June 1945 for a period of not less than five years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).

2.  DIC benefits under 38 U.S.C.A. § 1318 are not warranted.  
38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

In this case, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, as required by Dingess, 
supra.  However, such error was harmless given that the 
claimed benefits are being denied, and hence no rating or 
effective date will be assigned.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

In this case, the VCAA duty to notify has not been satisfied 
with respect to the first and third elements of Hupp notice.  
The Board finds that the notice errors did not affect the 
essential fairness of the adjudication.

The appellant was represented by a service organization 
throughout her appeal.  The March 2008 Appellate Brief 
Presentation (Brief) lists the disabilities for which the 
veteran was service-connected at the time of his death, 
demonstrating actual knowledge on the appellant's part with 
respect to the first element.  The Brief set forth VA 
regulations relevant to DIC claims, demonstrating actual 
knowledge with respect to the third element.  Further, the 
Brief and the appellant's April 2007 Substantive Appeal make 
it clear that she believes that the veteran's death was 
caused by the disabilities he was already service-connected 
for at the time of his death.  The appellant has made no such 
allegations with respect to any of his non-service-connected 
conditions.    

As a result, the Hupp notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the claim for service connection for the cause of 
the veteran's death, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children or parents.  38 U.S.C.A. § 1310.  Service 
connection for the cause of the veteran's death may be 
granted when the disability causing such veteran's death was 
incurred or aggravated while in military service, or he died 
during such service.  See 38 U.S.C.A. § 1310(b).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

The veteran died in April 2006.  The certificate of death 
provides that the immediate cause of death was recurrent 
right-sided CVA, due to (or as a consequence of) severe 
bilateral carotid artery stenosis, due to (or as a 
consequence of) CAD, due to (or as a consequence of) 
dementia.  

At the time of the veteran's death, service connection had 
been established for dysthymic disorder, evaluated as 100 
percent disabling; GSW of left chest, MG II, evaluated as 20 
percent disabling; through and through GSW of left chest with 
fractured fourth and sixth ribs, evaluated as 20 percent 
disabling; and GSW MG XX left lumbar region, evaluated as 20 
percent disabling.  The combined evaluation was 100 percent, 
effective April 1998.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  

The Board observes that the veteran's service medical records 
are negative for any complaints, symptoms, findings or 
diagnoses related to his terminal conditions. 

The competent post-service medical evidence includes no 
opinion or other medical evidence linking the veteran's fatal 
conditions to his service.  The veteran's fatal 
cardiovascular diseases and dementia were not shown for 
decades after his separation from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).    

The Board further notes that there is no competent medical 
evidence linking any of the veteran's service-connected 
disabilities to his fatal conditions.  

The Board recognizes the contentions by the appellant that 
her husband's service-connected disabilities contributed 
substantially, aided and lent assistance to cause his death.  
As a layperson, however, she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, her 
assertions cannot constitute competent medical evidence that 
the veteran's death was related to a service-connected 
condition.  

Moreover, the competent medical evidence fails to support the 
appellant's contention.  The competent medical evidence 
simply fails to show that the veteran's service-connected 
disabilities resulted in "debilitating effects" that made him 
"materially less capable" of resisting the effects of his 
cerebrovascular disease.  See Lathan, supra; 38 C.F.R. § 
3.312(c)(1).  

In sum, the competent medical evidence demonstrates that the 
veteran's death was not related to service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

If, as in the present case, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits under 38 U.S.C.A. § 1318 
if, at the time of the veteran's death, the veteran had a 
service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death or had a service-connected disability 
rated totally disabling for five years or more following his 
separation from active military service.  38 U.S.C.A. § 1318.

In this case, the record does not reflect that the veteran 
satisfied either criteria.  A January 1999 rating decision 
assigned the veteran a 100 percent evaluation for dysthymic 
disability, effective April 1998.  Prior to that time, the 
veteran was evaluated as less than 100 percent disabled.  As 
the veteran died in April 2006, his total rating was not in 
effect for 10 years at the time of his death.  

As such, the statutory criteria for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 are not met.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DIC benefits under 38 U.S.C.A. § 
1318, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal for DIC benefits under 38 U.S.C.A. § 1318 is 
denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1318 are denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


